Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 11-21 (16 claims) are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristine Waddell on 11/19/2021.

The application has been amended as follows: 
Claim 1 is amended at the 3rd line of the claim by replacing “proanthocyanidin polymer extract of Croton lechleri” with --crofelemer—;
Claim 2 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 3 is amended by replacing “proanthocyanidin polymer” with --crofelemer
Claim 4 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 5 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 6 is canceled;
Claim 11 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 12 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 13 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 15 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 16 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 17 is amended by replacing “proanthocyanidin polymer” with --crofelemer—;
Claim 20 is amended at the 5th line of the claim by deleting “(e.g., squamous cell carcinoma)”;
Claim 21 is amended at the 3rd line of the claim by replacing “proanthocyanidin polymer extract of Croton lechleri” with --crofelemer—.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629